oO *& SNS DO OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney

MATTHEW C. THUESEN F
Assistant United States Attorney E D

501 I Street, Suite 10-100

     

  

Sacramento, CA 95814 AU Open
Telephone: (916) 554-2700 supe C05 zor
Facsimile: (916) 554-2900 BA N ty DISTRICT g,
Ri wt COURT
ve CT OF CALIFOHNIA
Attomeys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
IN THE MATTER OF THE SEARCH OF A __ | SE NO. 2:19-SW-615 typ
MOBILE TRAILER CALIFORNIA LICENSE |/
PLATE 1NB9983 ORDER TO UNSEAL SEARCH

 

WARRANT MATERIALS

 

 

 

Upon application of the United States and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are hereby

ordered, unsealed.

 

 

Dated: > “4 - IY

e Honorable Deborah*Barnes
ITED STATES MAGISTRATE JUDGE

 

 
